CARL SHELL, Appellant,
v.
TIM SCHWARTZ, CITY OF HOLLYWOOD, et al., Appellees.
No. 4D07-1919.
District Court of Appeal of Florida, Fourth District.
Opinion filed March 5, 2008.
Carl Shell, Hollywood, pro se.
Jeffrey L. Hochman and Tamara M. Scrudders of Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellees.
SHAHOOD, C.J.
We affirm on the authority of Caswell v. City of Detroit Housing Commission, 418 F.3d 615 (6th Cir. 2005).
Affirmed.
POLEN and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.